DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 20 January 2021. Claims 1-20 are currently pending.
Drawings
	The drawings received on 20 January 2021 are accepted by the examiner.
Claim Objections
Claim 1 is objected to because of the following informality:
In line 3, it appears that the phrase “a second through bore” should read “a second throughbore” for consistency.
Claim 10 is objected to because of the following informality:
In line 1, it appears that the phrase “includes protrusion” should read “includes a protrusion.”
Claim 11 is objected to because of the following informality:
In lines 4-5, it appears that the phrase “a second through bore” should read “a second throughbore” for consistency.
Claim 20 is objected to because of the following informality:
In line 1, it appears that the phrase “includes protrusion” should read “includes a protrusion.”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,130,489. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,856,998. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson (U.S. Patent Application Publication 2011/0009908).
	Regarding claims 1 and 3-8, Ferguson discloses (as to claim 1) a spacer assembly (20) comprising a plate assembly (25) including a first plate (i.e. plate defined by 56) and a second plate (i.e. plate defined by 58), wherein the first plate includes a first throughbore (i.e. any instance of 54 defined by 56) and the second plate includes a as to claim 3) each of the first plate and the second plate have a rectangular portion (i.e. portion located between each instance of 54 defined by 56/58) and a semi-circular portion (i.e. portion defining 54) extending from the rectangular portion, wherein (as to claim 4) the first throughbore extends through the semi- circular portion of the first plate (see Figure 1) and the second throughbore extends through the semi-circular portion of the second plate (see Figure 1), wherein (as to claim 5) the bracket has a rectangular elongate surface (70) having a first elongate cavity (72) and a second elongate cavity (76), wherein (as to claim 6) the bracket includes a bore (i.e. triangular shaped instance of 72 as best seen in Figure 1) capable of receiving a bracket fastener (30, see paragraph 0022), wherein (as to claim 7) the spacer is capable of receiving the bracket fastener to couple the spacer to the bracket (see paragraph 0022), and wherein (as to claim 8) the spacer defines a spacer cavity (37) therein (see Figures 1-6, and paragraphs 0015-0029).
Regarding claims 11 and 13-18, Ferguson discloses (as to claim 11) a method of fixating adjacent vertebral bodies (V1 and V2) comprising providing a spacer assembly (20) including a plate assembly (25) including a first plate (i.e. plate defined as to claim 13) each of the first plate and the second plate have a rectangular portion (i.e. portion located between each instance of 54 defined by 56/58) and a semi-circular portion (i.e. portion defining 54) extending from the rectangular portion, wherein (as to claim 14) the first throughbore extends through the semi- circular portion of the first plate (see Figure 1) and the second throughbore extends through the semi-circular portion of the second plate (see Figure 1), wherein (as to claim 15) the bracket has a rectangular elongate surface (70) having a first elongate cavity (72) and a second elongate cavity (76), wherein (as to claim 16) the bracket includes a bore (i.e. triangular shaped instance of 72 as best seen in Figure 1) capable of receiving a bracket fastener as to claim 17) the spacer is capable of receiving the bracket fastener to couple the spacer to the bracket (see paragraph 0022), and wherein (as to claim 18) the spacer defines a spacer cavity (37) therein (see Figures 1-6, and paragraphs 0015-0029).
	Note: There is nothing required by the claim stating that the steps be performed in any particular order.
Allowable Subject Matter
Claims 2, 9-10, 12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bernstein (U.S. Patent Application Publication 2014/0058446) discloses a spacer assembly comprising a plate assembly, fasteners, a bracket, and a spacer.
	Robioneck et al. (U.S. Patent 6,106,557) disclose a spacer assembly comprising a plate assembly, fasteners, a bracket, and a spacer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775